UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1783



JOHN LEE MORRIS, SR.,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA COURT OF APPEALS; NC SUPREME
COURT; MIKE JONES; THE BUDD GROUP; JAN TAYLOR;
EISAI PHARMACEUTICAL,

                                            Defendants - Appellees.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-213-1)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Morris, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Lee Morris, Sr., appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his civil complaint as frivolous.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Morris v. North Carolina Ct. of

Appeals, No. CA-04-213-1 (M.D.N.C. May 28, 2004).   We further deny

Morris’ motion for preparation of a transcript at government

expense.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -